In this action by plaintiff Lillian Pokedoff to recover damages for personal injuries resulting from a fall from a swing maintained by defendants for the use of guests at their summer rooming house, and by her husband for expenses and loss of services, plaintiffs appeal from the judgment entered on a directed verdict in favor of defendants, and from an order denying plaintiffs’ motion for a new trial. Judgment affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No such order is printed in the record. Adel, Schmidt, Beldoek and Murphy, JJ., concur; Nolan, P. J., dissents and votes to reverse the judgment and to grant a new trial on the ground that a question of fact was presented which should have been submitted to the jury.